[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1341


                        UNITED STATES,

                          Appellee,

                              v.

                 JESSICA ORTIZ, a/k/a MARTA,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.



     George F. Gormley and George F. Gormley, P.C. on brief for
appellant.
     Donald K. Stern, United States Attorney, and Michael D.
Ricciuti, Assistant U.S. Attorney, on brief for appellee.




                         May 3, 2000
            Per Curiam.     Title 18 U.S.C. § 3142(i) requires

that any detention order issued under section 3142(e) “shall

(1) include written findings of fact and a written statement

of the reasons for the detention . . . .”        See also United

States v. Moss, 887 F.2d 333, 337-38 (1st Cir. 1989) (per

curiam) (written detention order which simply stated that

the court had made a “full review” of the evidence and that

defendant    had   failed    to   rebut   the   presumption    was

insufficient under section 3142(i)).        The district judge’s

written order of detention in this case provides no written

statement of the reasons for the detention decision.           In

such   circumstances,       meaningful    appellate   review    is

impossible, especially where the magistrate judge ordered

appellant released and did provide a written statement of

the reasons for that decision.

            Therefore, we remand the matter with directions to

the district judge to provide a written statement, by May

23, 2000, of the reasons for his decision to detain the

appellant.

            Remanded.